Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 10/20/2021 with claims 1-20 are pending in the Application.  	Applicant arguments in the response are persuasive therefore, the rejections to claim 1-9 issued by the Office Action on 07/22/2021 are withdrawn.
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-9:
 None of the references of record teaches or suggests the claimed DEVICE 
having the limitations:
--“ a gate stack over the semiconductor region;
a gate spacer on a sidewall of the gate stack and comprising a low-k dielectric material, wherein the gate spacer comprises a plurality of vertical sub-layers extending in planes perpendicular to a major bottom surface of the semiconductor substrate, wherein each of the plurality of vertical sub-layers comprises silicon, nitrogen, oxygen, carbon, and hydrogen, and wherein the plurality of vertical sub-layers comprise:
a first sub-layer contacting the gate spacer; and
a second sub-layer spaced apart from the gate stack by the first sub-layer, wherein the first sub-layer has a first nitrogen atomic percentage higher than a second nitrogen atomic percentage of the second sub-layer; and
a source/drain region on a side of the gate spacer. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 10-15:
 None of the references of record teaches or suggests the claimed DEVICE 
having the limitations:
--“a gate stack on the semiconductor substrate, wherein the gate stack comprises a gate dielectric and a gate electrode on the gate dielectric;
a source/drain region extending into the semiconductor substrate; and
a gate spacer comprising a plurality of vertical sub-layers extending in planes perpendicular to a major bottom surface of the semiconductor substrate, wherein the plurality of vertical sub-layers comprise:
a first sub-layer contacting the gate spacer; and a second sub-layer spaced apart from the gate stack by the first sub-layer, wherein both of the first sub-layer and the second sub-layer comprise silicon, nitrogen, oxygen, carbon, and hydrogen, and wherein the first sub-layer has a first nitrogen atomic percentage higher than a second nitrogen atomic percentage of the second sub-layer.”--.
In combination with all other limitations as recited in claim 10.
III/ Group III: Claims 16-20:
 None of the references of record teaches or suggests the claimed DEVICE having the limitations:
--“a gate stack extending on a top surface and a sidewall of the semiconductor fin; and
a gate spacer comprising a plurality of sub-layers, each comprising silicon, nitrogen, oxygen, carbon, and hydrogen, wherein the plurality of sub-layers comprise:
a first sub-layer having a first nitrogen atomic percentage; and 
a second sub-layer having a second nitrogen atomic percentage lower than the first nitrogen atomic percentage, wherein the first sub-layer is between the gate stack and the second sub-layer, and wherein from an inner edge of the first sub-layer facing toward the gate stack to an outer edge of the second sub-layer facing away from the gate stack, nitrogen atomic percentages reduce continuously. “--
In combination with all other limitations as recited in claim 16,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897